Case 3:20-cv-00787-JAG-EWH Document 4 Filed 12/17/20 Page 1 of 1 PagelD# 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
EDIN FERNANDO QUEJ AC,
Petitioner,
V. Civil Action No. 3:20CV787
JEFFREY CRAWFORD, et al.,
Respondents.
MEMORANDUM OPINION
Petitioner, proceeding pro se, submitted a petition for a writ of habeas corpus pursuant to
28 U.S.C. § 2241. By Memorandum Order entered on November 6, 2020, the Court directed
Petitioner to complete and return, within fifteen days of the date of entry thereof, an affidavit in
support of his request to proceed in forma pauperis or pay the $5.00 filing fee. More than fifteen
(15) days have passed and Petitioner has not returned the required in forma pauperis affidavit.
Petitioner has failed to pay the assessed fee or adequately explain any special circumstances
warranting excuse from payment. Accordingly, the petition will be DISMISSED WITHOUT

PREJODICE.

An appropriate Order shall issue.

 

Is! Io

John A. Gibney, Jr. Ws
dge

United States Distri
Date: Fiecsizher 2020 oa Disinet

Richmond, Virginia

 

 

 
